PER CURIAM.
Based on our review of the evidence in the record, it cannot be said that the trial court abused its discretion in ruling that the former wife had not met the “extraordinary burden” of proving a substantial change in circumstances such that the best interests of the child would be served by changing residential custody from the former husband to the former wife. Zediker v. Zediker, 444 So.2d 1034, 1037-38 (Fla. 1st DCA 1984). Accordingly, we affirm.
MICKLE, BENTON and VAN NORTWICK, JJ., concur.